DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadowski (US 6,007,069).
With regard to claim 1, Sadowski discloses a mechanical seal (as seen in Figs. 1-10) for sealing an annular gap (Examiner notes that this and the following limitations in the preamble are intended use limitations and that the seal of Sadowski is capable of as it is shown in stalled in a gap as seen in Figs. 1, 9, and 10) between a rotary shaft (216, 816, 916) and a housing (212, 812, 912) having a shaft hole (i.e. the bore of 212, 812, 912 that the shaft is shown as in in Figs. 1, 9, and 10) into which the rotary shaft is to be inserted (as seen in Figs. 1, 9, and 10), the .

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection. In so much as they apply to the new grounds of rejection above, Applicant’s arguments filed 29 July 2021 have been fully considered but are not persuasive.
Specifically all of Applicant’s new arguments are with respect to the new amendment, which have been fully rejected in the new/amended grounds of rejection above (see the detailed explanation above). Additionally it appears Applicant may be interpreting the amended claim limitations more specifically than their broadest reasonable interpretation and it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the interest of advancing prosecution Examiner recommends claiming the axial direction is with respect to a specific annular element, and a limitation to further specify the shape of the bellows (e.g. that it’s cross-section has an overall axial length greater than an overall radial height). However Examiner notes such would likely still be obvious in view of other cited 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675